Proceeding under article 78 of the Civil Practice Act to review respondents’ determination dismissing petitioner from her position as an attendant at the Willowbrook State School, an institution for mentally retarded patients. By order of the Supreme Court, Richmond County, made October 28, 1960, pursuant to section 1296 of the Civil Practice Act, the proceeding was transferred to this court for disposition. Determination confirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.